Citation Nr: 0943926	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-24 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of receiving VA death benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to June 
1967.  He died in April 2005.  The appellant seeks 
entitlement to VA benefits as his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The appellant requested a travel Board hearing in her August 
2007 substantive appeal; however, she failed to appear at the 
scheduled hearing in September 2008.  As the appellant has 
not submitted good cause for failure to appear at the 
hearing, the request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d).


FINDINGS OF FACT

1.  The appellant and the Veteran were legally married in 
January 1968 and their divorce became final in August 1971.  

2.  The Veteran married another woman in May 1975.  Although, 
it appears that they had been separated, there is no evidence 
of record that indicates that they were divorced at the time 
of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the Veteran for the purpose of VA death benefits 
have not been met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.55 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the 
appellant was notified in a March 2007 determination that she 
is not recognized as the surviving spouse of the Veteran as 
the evidence shows that she and the Veteran were divorced.  
The appellant asserts that they filed a divorce decree, but 
it was never finalized.  It seems that the appellant's 
contention rests on the interpretation of the divorce decree.  
The Board observes that the Veteran was not provided with a 
separate letter informing her of how to substantiate her 
claim that she is the Veteran's surviving spouse.  However, 
the record indicates that the Veteran was not prejudiced by 
this error in notice.  The April 2007 notice of disagreement 
shows that the appellant had actual knowledge that she must 
present evidence that shows she was married to the Veteran at 
the time of his death and that she actually submitted 
evidence to support her contention that the divorce was never 
final.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed.Cir.2007) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)), Newhouse v. 
Nicholson, 497 F.3d 1298, 1301 (Fed.Cir.2007), Conway v. 
Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004), and Vazquez-
Flores v. Peake, 22 Vet. App. 37, 48 (2008).  As such, no 
further action is required regarding the duty to notify under 
the VCAA. 

With regard to the duty to assist the appellant in developing 
her claim, the claims file includes the Veteran's death 
certificate, the appellant and Veteran's marriage 
certificate, the appellant and Veteran's divorce decree, the 
marriage certificate of  the Veteran and S.L.P., and a copy 
of a docket sheet dated in December 1977.  The record also 
contains the appellant's statements in support of her claim 
and lay statements from family and friends.  There is no 
indication in the record that there relevant evidence that 
has not been associated with the claims file.  Therefore, the 
Board finds that all relevant facts have been developed 
properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.

II.  Merits of the Claim for Recognition as the Surviving 
Spouse for Purposes of Receiving VA Benefits

The appellant applied for death pension benefits, asserting 
that she is the Veteran's surviving spouse.  DIC is a payment 
made by VA to a surviving spouse, child or parent because of 
a service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  Death pension 
is available to the surviving spouse of a Veteran because of 
his nonservice-connected death, as long as the Veteran served 
for the required period of time during wartime subject to 
certain income limitations.  See 38 U.S.C.A. §§ 101, 1541 
(West 2002); 38 C.F.R. §§ 3.23, 3.3.  Finally, accrued 
benefits, or benefits to which a beneficiary was entitled at 
his death, will be paid to a surviving spouse as provided by 
law.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d).  
Under 38 C.F.R. § 3.50(a), a spouse is a person of the 
opposite sex whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  VA defines a 'marriage' 
as a marriage valid under the law of the place where the 
parties resided at the time of marriage, or the laws of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 
 
The term 'surviving spouse' means a person of the opposite 
sex (1) whose marriage to the Veteran was valid under the law 
of the place of residence at the time of the marriage or when 
the right to benefits accrued; (2) who was the spouse of a 
Veteran at the time of the Veteran's death; (3) who lived 
with the Veteran continuously from the date of marriage to 
the date of the Veteran's death; (4) and who, except as 
provided in 38 C.F.R. § 3.55, has not remarried or has not 
since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person. See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  
The surviving spouse of a Veteran must have lived with the 
Veteran continuously from the date of marriage to the date of 
the Veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the Veteran 
without the fault of the spouse.  38 C.F.R. § 3.50(b)(1). 

Proof of marriage can be established by a copy or abstract of 
the public record of marriage, or a copy of the church record 
of marriage, containing sufficient data to identify the 
parties, the date and place of marriage, and the number of 
prior marriages if shown on the official record.  38 C.F.R. § 
3.205(a).  Proof of divorce or termination of a prior 
marriage can be established by a certified copy or certified 
abstract of final decree of divorce or annulment specifically 
reciting the effects of the decree.  38 C.F.R. § 3.205(b). 
 
The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a by person whose interest in a claim 
for VA benefits would be affected thereby.  38 C.F.R. § 
3.206.  Where there is an issue as to the validity of a 
marriage to the Veteran following a divorce, the matter of 
recognition of the divorce by VA will be determined according 
to the laws of the jurisdiction specified in 38 C.F.R. § 
3.1(j).  38 C.F.R. §3.206(b). 
 
The Court has held that one claiming to be the spouse of a 
Veteran has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991).

The threshold issue in this case is whether the appellant 
qualifies as a surviving spouse for purposes of entitlement 
to death benefits.  The record shows that the appellant and 
the Veteran were legally married in January 1968 in the State 
of Illinois.  See January 1968 Marriage Certificate.  The 
appellant and the Veteran divorced in August 1971in the State 
of Arkansas.  See August 1971 Divorce Decree.  Thereafter, 
the Veteran married another woman, S.L.P., in May 1975.  
Based on the evidence of record, the Veteran and S.L.P. were 
never legally divorced, but lived separately at the time of 
his death. 

The appellant contends that she and the Veteran were never 
divorced.  She asserts that they filed for divorce, but it 
was dismissed.  In support of that contention, the appellant 
submitted a copy of a docket sheet dated in December 1977 
that indicates a case filed by the appellant against the 
Veteran was dismissed for want of prosecution under Rule 10.  
The appellant's attorney submitted a letter dated in August 
2007 stating that the appellant informed him that she married 
the Veteran in January 1968 and that it appears a divorce was 
filed in Pulaski County, but was dismissed for want of 
prosecution.  The attorney attached a copy of the January 
1968 Marriage Certificate.  The attorney did not submit any 
further documentation to support his assertion that the 
divorce was dismissed for want of prosecution.   A copy of 
the August 1971 Divorce Decree reveals that the order and 
decree were rendered on August [redacted], 1971 and it specifically 
recites the effects of the decree to include property 
distribution and the cancellation of the bonds of matrimony 
between the appellant and the Veteran.  See 38 C.F.R. § 
3.205.  The Divorce Decree was signed by the chancellor on 
August [redacted], 1971 and it was entered of record on August [redacted], 
1971, nunc pro tunc.  The Board observes that the docket 
number for the divorce decree and the case dismissed in 
December 1977 are different.  Thus, it appears that the claim 
dismissed for want of prosecution in December 1977 was 
related to different matter.  In addition, VA conducted a 
field investigation in November 1993 to determine the 
Veteran's dependency and the appellant reported that she was 
married to the Veteran, but they were divorced, and she was 
awarded the house in which they both now live.  The appellant 
also stated that the Veteran had married S.L.P, but he has 
not been with her in quite some time.  Based on the 
foregoing, the Board finds that the evidence shows that the 
appellant and the Veteran became legally divorced in August 
1971.  

The appellant also submitted lay statements indicating the 
appellant and the Veteran were married, they lived together 
and that she was his caretaker until his death.  She provided 
food, personal care, transportation to and from medical care 
facilities and assistance in whatever area was needed.  See 
Letter from J.D.G. dated in July 2007.  The evidence 
indicates that the appellant is asserting that she and the 
Veteran held themselves out as being married.  

As noted above, a spouse of a veteran is a person whose 
marriage to the Veteran is valid according to the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).  In this case, the parties were divorced in Arkansas 
and it appears based on the record that they resided in 
Arkansas thereafter until his death in April 2005.  
Therefore, the marriage laws of Arkansas will apply.  

The State of Arkansas does not recognize a marriage without a 
license and solemnization.  See Arkansas Code Title 9 § 11-
201.  Thus, Arkansas does not recognize common law marriage.  
Furthermore, the evidence of record suggests that the Veteran 
was still married to his second wife at his death.  See 
Arkansas Code Title 9 § 12-101.  

Nevertheless, where an attempted marriage is invalid by 
reason of legal impediment, VA law allows for such marriage 
to be 'deemed valid' if:
(a) the attempted marriage occurred one year or more before 
the veteran died; (b) the claimant entered into the marriage 
without knowledge of the impediment; (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.
 
All four of the requirements must be met. The term legal 
impediment includes the requirement of a marriage ceremony 
and license by a jurisdiction, which does not recognize 
common-law marriages.  See VAOPGCPREC 58-91. An appellant's 
signed statement that she had no knowledge of an impediment 
to a marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c); Colon v. Brown, 9 Vet. App. 104, 107-08 
(1996); Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

In this case, it appears that there was no common law 
marriage.  Although the appellant and the Veteran lived 
together, there is no evidence that couple had an agreement 
to be married and held themselves out as such.  The VA 
treatment records show that the Veteran did not consider 
himself to be married to the appellant as he referred to the 
appellant as his ex-wife.  See VA treatment record dated in 
April 2005 and November 1993 VA Field Review Report.  

Even if the evidence indicates that the appellant and the 
Veteran held themselves out as husband and wife, the 
Appellant has not asserted that she was unaware that common 
law marriage is not recognized in Arkansas.  She was aware 
that the Veteran remarried in June 1975 and was never 
divorced.  See November 1993 VA Field Review Report.  It 
seems that the appellant's main argument rests on her 
contention that their divorce was never finalized in 1971.  
See April 2007 notice of disagreement.  In addition, the RO 
found that the Veteran's second spouse, S.L.P., is entitled 
to recognition as the Veteran's surviving spouse for purposes 
of receiving VA death benefits.  Thus, the appellant does not 
meet the requirements under 38 C.F.R. § 3.52.

Regarding the lay statements asserting that the appellant and 
the Veteran may have separated for a short time, but were 
never divorced, the Board finds that the copy of the Divorce 
Decree that was entered in August 1971 between the appellant 
and the Veteran is controlling.  See 38 C.F.R. § 3.205(b).

The Board notes that the appellant contends that she is 
recognized by the Social Security Administration (SSA) as the 
Veteran's surviving spouse and she is currently receiving 
those benefits.  She included a copy of the letter from SSA 
that states she is entitled to monthly widow benefits 
beginning in September 2005.  As an initial matter, according 
to the regulations pertaining to entitlement to SSA benefits 
based on another individual's earnings, benefits are payable 
to a surviving divorced spouse in certain circumstances.  20 
C.F.R. § 404.336.  Thus, regardless of their marital status 
at the time of the Veteran's death, the SSA could pay widow's 
benefits.  Additionally, VA is not bound by the findings of 
other agencies, including SSA.  See Collier v. Derwinski, 1 
Vet. App. 413 (1991).  Therefore, the Board concludes that 
the award of SSA widow benefits is not dispositive of the 
issue before the Board.

Based the foregoing, the appellant has failed to establish 
her status as a surviving spouse of the Veteran at the time 
of his death in April 2005.  She is not an eligible claimant 
for purposes of entitlement to DIC, accrued, or death pension 
benefits. 
Therefore, she does not have proper standing to pursue death 
benefit claims.  
 
The Board is sympathetic to the appellant's circumstances.  
However, the Board is bound by the parameters of VA laws and 
regulations.  See 38 U.S.C.A. § 7104(c). Accordingly, the 
Board concludes that the appellant is not the surviving 
spouse of the Veteran for VA benefits purposes, such that the 
claim must be denied as a matter of law.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 
 


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of receiving VA death benefits is denied. 




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


